Opinion by
Johnson, J.
At the trial it was stipulated that the issue and facts herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as not landed were not in fact landed. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the 61 slips and 1 nightgown missing.from case No.. 225. The protest was sustained to this extent.